Citation Nr: 1447071	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-30 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), initially evaluated as 30 percent disabling from June 21, 2007, to October 18, 2007; 50 percent disabling from October 19, 2007, to March 3, 2010; 70 percent disabling from March 4, 2010 to May 31, 2010; and 100 percent from June 1, 2010. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to August 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Muskogee, Oklahoma, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 30 percent disability evaluation effective the date of the claim (June 21, 2007).

In April 2011, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder

In October 2011, the Board remanded the matter for further development which has been completed, and the case has been returned for appellate consideration. 

During the pendency of the appeal, in an August 2012 rating decision the Agency of Original Jurisdiction (AOJ) increased the disability evaluation for PTSD to 50 percent disabling effective October 19, 2007, 70 percent disabling effective March 4, 2010, and 100 percent disabling effective June 1, 2010.  Since the AOJ did not assign the maximum disability rating possible outside of the 100 percent evaluation effective June 1, 2010, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  For the period from June 21, 2007, to October 18, 2007, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

2.  For the period from October 19, 2007, to March 3, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

3.  For the period from March 4, 2010 to May 31, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  For the period from June 21, 2007, to October 18, 2007, the criteria for a 50 percent evaluation, but not higher, for PTSD have met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  For the period from October 19, 2007, to March 3, 2010, the criteria for an evaluation in excess of 50 percent have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 

3.  For the period from March 4, 2010 to May 31, 2010;  the criteria for an evaluation in excess of 70 percent have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded the matter for further development in October 2011.  The Board specifically instructed the AOJ to provide the Veteran with a current examination and to readjudicate the claim.  Subsequently, the Veteran was afforded an examination in November 2011 and his claim was readjudicated in an August 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in July 2007, prior to the January 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The July 2007 letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The July 2007 letter provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative  has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected PTSD since he was last examined in November 2011.  See 38 C.F.R. 
§ 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

As noted above, in April 2011, the Veteran presented testimony in a videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the April 2011 hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. 
§ 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his PTSD is more disabling than contemplated by the current evaluations:  30 percent disabling from June 21, 2007, to October 18, 2007; 50 percent disabling from October 19, 2007, to March 3, 2010; and 70 percent disabling from March 4, 2010 to May 31, 2010. 

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2013).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2013).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, with specific regard to the 70 percent rating, the Federal Circuit has recently held that such rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki 713 F.3d 112, 118 (Fed. Cir. 2013).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

From June 21, 2007, to October 18, 2007 

The Veteran's PTSD is rated as 30 percent disabling for the period from June 21, 2007, to October 18, 2007.
 
A VA treatment record dated on October 18, 2007, noted that the Veteran presented appropriately dressed and well-groomed.  He was challenged with regard to comprehension, but was alert and oriented.  His speech was of average pitch and tone, and free flowing; and his mood was depressed, guarded, and tearful.  He reported having to do one thing at time and having trouble understanding and processing.  He denied hallucinations, and indicated that his short term memory was more impaired over the last four to five years.  Additionally, he denied suicidal ideation but reported having homicidal thoughts.  A diagnosis of PTSD was given, and a GAF score of 55 was assigned.  

Additionally, the record shows a GAF score of 50 was assigned in October 2007.

Based on the evidence, the Board finds that an evaluation of 50 percent, but not higher, is warranted for the applicable period.  The Veteran had homicidal thoughts, disturbed moods, and short term memory impairment.  Additionally, his GAF scores of 50 and 55 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (2013) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Such symptoms are on par with an evaluation of 50 percent.  

However, an evaluation in excess of 50 percent for this period is not for application.  During this period, the Veteran's symptoms included problems with comprehension, depressed mood, and homicidal ideation.  There is no indication of deficiencies in most areas due to obsessional rituals, speech disorder, panic or depression affecting the ability to function independently and effectively, neglect of personal hygiene, or inability to establish and maintain effective relationships.  Rather, the Veteran was alert and oriented, with normal speech.  There was no indication of thought disorder.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 50 percent evaluation for this period.  As such, an evaluation higher than 50 percent is not warranted for the period from June 21, 2007 to October 18, 2007.

From October 19, 2007, to March 3, 2010

The Veteran's PTSD has been rated as 50 percent disabling for the period from October 19, 2007, to March 3, 2010.

On VA examination in January 2008, the Veteran reported problems with his temper, with sleeping accompanied by recurrent nightmares, panic and anxiety attacks, weekly flashback and intrusive thoughts, and depression.  He indicated not having a social life or social functioning, and not having any friends. 

On evaluation, the VA examiner noted that the Veteran's speech was goal-directed with a normal rate and flow.  He was guarded during the interview.  He was not psychotic and did not evidence delusions or hallucinations.  The Veteran had a depressed mood; was tearful at times; was clearly anxious; and was oriented to time, place, person, and situation.  When asked about alcohol and substance use, the Veteran gave a history of heavy drinking until July 2006 and indicated that he did not drink at this time and never used illegal drugs.  The examiner observed that the Veteran made indirect eye contact and spoke in a quiet and soft voice.  The Veteran was able to maintain all activities of daily living without assistance, and his memory appeared grossly intact.  He also reported obsessive ritualistic behavior as he stated that he got up every night to check his doors and windows.  His impulse control did not appear impaired at the time.  Diagnoses of PTSD and major depression were noted, and a GAF score of 55 was assigned.  

A February 2010 VA treatment record noted that the Veteran noted that the Veteran was jumpy, but oriented times four.  His attitude was characterized as "other", eye contact was good, mood was anxious, affect was exaggerated, psychomotor activity was increased, speech was moderately pressured, thoughts were goal directed, concentration was good, abstraction was fair, comprehension was fair, memory was poor, insight was fair, and judgment was fair.  He denied current suicidal and homicidal ideation, delusions, and hallucinations.  A diagnosis of chronic, severe PTSD was noted, and the clinician further indicated that the Veteran's PTSD was causing marked social and occupational impairment.  A GAF score of 45 was assigned.  

Other VA treatment records dated throughout this period show that the Veteran demonstrated adequate hygiene, spoke at normal rate and volume, and had intact sensorium.  He denied suicidal and homicidal ideation, and substance abuse.  Judgment, insight, and impulse control were adequate.  He was also noted to be depressed, irritable, and sad.  The Veteran's perceptions and memory were normal.  He reported stress regarding his job.

Records showed that he attended group therapy during which he was noted to be attentive, sad, ambivalent, and responsive as needed. 

GAF scores of 45 (February 2010); 50 (November 2007, December 2007, January 2008); 53 (May 2009, July 2009); and 55 (October 2007, November 2007, December 2007, February 2008, May 2008, July 2008, August 2009, September 2008) were reported. 

Based on the evidence, the Board finds that the Veteran's symptoms during this time frame did not meet the criteria for a higher 70 percent evaluation.  While he had recurrent panic and anxiety attacks, and depression, there was no indication that such episodes affected his ability to function independently, appropriately, and effectively.  He had memory problems and difficulty with social functioning, which are contemplated in the current 50 percent evaluation.  Significantly, he did not demonstrate suicidal ideation; intermittently illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances.  Furthermore, his GAF scores reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning are in line with a 50 percent evaluation.  Therefore, his symptoms are accurately portrayed by the current 50 percent evaluation.    

From March 4, 2010, to May 31, 2010

The Veteran's PTSD has been rated as 70 percent disabling for the period from March 4, 2010, to May 31, 2010.

On VA examination on March 3, 2010, the Veteran reported that he was married but that things were not going well at home and described a lot of anger, grouchiness, yelling, and irritability.  He had grown children and he occasionally got into arguments with his son.  He reported few friendships, socially isolating himself, and enjoying fishing.  There was no history of suicide attempts or assaults during the relevant period.  He had no problems with alcohol or substance abuse.  

On psychiatric evaluation, the examiner observed that the Veteran was clean, neatly groomed, appropriately dressed; and restless.  He had an impoverished speech; suspicious attitude toward the examiner; constricted affect; depressed mood; intact attention (he was able to do serial 7's but was not able to spell a word forward and backward); and orientation to person, time, and place.  As to thought process there was a paucity of ideas and thought content was unremarkable, as to judgment he understood the outcome of his behavior, and as to insight he understood he had a problem.  He had no delusions, hallucinations, inappropriate behavior, and obsessive/ritualistic behavior.  He was able to interpret proverbs appropriately.  The Veteran had sleep impairment consisting of insomnia and nightmares, sleeping three to four hours a night and never more than two hours at a time, never getting a good deep sleep, medication was ineffective, nightly nightmares, crying out in his sleep, hitting, and moving.  He endorsed panic attacks, the last one occurring the week before, and occurring approximately eight times a month.  The Veteran had homicidal thoughts as he reported occasional anger that escalated to homicidal thoughts.  However, he did not have suicidal thoughts.  The examiner indicated that the Veteran had poor impulse control with episodes of violence.  Although the Veteran had the ability to maintain minimum personal hygiene, but he had problems with activities of daily living (slight problem with household chores and dressing/undressing, but none as to all other activities).  Remote and recent memory were normal but immediate memory was mildly impaired as he reported problems with working memory and poor concentration.  A diagnosis of PTSD was noted, and a GAF score of 50 was assigned.  

In summary, the examiner indicated that changes in functional status and quality of life since the last examination included performance in employment, family role functioning, social/interpersonal relationships, and recreation/leisure pursuits.  The Veteran reported difficulty getting along with others on the job due to irritability and he continued to have difficulty in this respect when he interacted with others in town.  His family role functioning decreased in his ability to get along with his son and feeling distant and cut off from others, he had relationship stress with his wife, and anhedonia, and lack of motivation to participate in any activities that used to bring him pleasure or enjoyment.  As to the link between PTSD and the aforementioned changes in impairment included sleep difficulties, nightmares, panic attacks resulting in daytime fatigue, increased irritability, lack of productivity, inability to have loving feelings impacted his relationships and made him distant from family members and limited his social contacts to only a few individuals.  Additionally, he was hypervigilant which resulted in difficulty getting along with others, constant feelings of being a target, and increased perception of constant threat.  His feelings that his future would be cut short resulted in decreased ability to plan ahead and lack of interest in future plans.  The examiner also indicated that alcohol use was directly related to coping with PTSD symptoms, and panic disorder was directed to PTSD symptoms.  There was not total occupational and social impairment due to PTSD but PTSD resulted in deficiencies in judgment, thinking, family relationships, work, and mood.  

Based on the evidence during this time frame, the Veteran has not demonstrated total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  While he reported poor impulse control and occasional homicidal thoughts, these do not appear to have been persistent.  Additionally, his GAF score of 50 is contemplated by the current 70 percent evaluation.  In essence, there is no indication in the evidence pertaining to this period that the Veteran experienced total occupational and social impairment due to his PTSD symptoms.  There is no evidence demonstrating gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inapprorpite behavior, persistent danger of harming himself or others, inability to perform acticities of daily living, disorientation, or significant memory loss.  Therefore, his symptoms during this period do not warrant a 100 percent evaluation.  

Other considerations

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a  10 percent evaluation for tinnitus, 10 percent evaluation for hearing loss, and 10 percent for hypertension in addition to the various evaluations for PTSD established herein.    The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when looked at in combination with his other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's PTSD.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

For the period from June 21, 2007, to October 18, 2007, an evaluation of 50 percent, but not higher, for PTSD is allowed, subject to the regulations governing the award of monetary benefits.

For the period from October 19, 2007, to March 3, 2010, an evaluation in excess of 50 percent is denied.

For the period from March 4, 2010 to May 31, 2010, an evaluation in excess of 70 percent is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


